
	

114 HR 1827 IH: Helping Schools Protect Our Children Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1827
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Takano introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To allow funds under title II of the Elementary and Secondary Education Act of 1965 to be used to
			 provide training to school personnel regarding how to recognize child
			 sexual abuse.
	
	
 1.Short titleThis Act may be cited as the Helping Schools Protect Our Children Act of 2015. 2.Authorization of appropriationsSection 2103(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603(a)) is amended by striking 2002 and inserting 2016.
		3.Training teachers to recognize child sexual abuse
 (a)State activitiesSection 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended by adding at the end the following:
				
 (19)Providing training for all school personnel, including teachers, principals, and pupil services personnel, regarding how to recognize child sexual abuse..
 (b)Local educational agency activitiesSection 2123(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended by inserting after paragraph (8) the following:
				
 (9)Providing training for all school personnel, including teachers, principals, and pupil services personnel, regarding how to recognize child sexual abuse..
 (c)Eligible partnership activitiesSection 2134(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6634(a)) is amended—
 (1)in paragraph (1)(B), by striking and after the semicolon; (2)in paragraph (2)(C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)providing training for school personnel, including teachers, principals, and pupil services personnel, regarding how to recognize child sexual abuse..
				
